MEMORANDUM **
Anthony Crawford, a California state prisoner, appeals pro se the district court’s judgment dismissing, pursuant to 28 U.S.C. § 1915A, his 42 U.S.C. § 1983 action alleging that prison officials violated his constitutional rights when they charged and convicted him for violating prison rules. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Res-nick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We reverse and remand.
Crawford’s amended complaint alleged that he was removed from his prison library job as the sole punishment for circulating a petition to have a coffee pot returned to the prison library. The district court dismissed Crawford’s action pursuant to Edwards v. Balisok, 520 U.S. 641, 117 S.Ct. 1584, 137 L.Ed.2d 906 (1997). Our recent decision in Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir.2003), however, holds that Edwards does not preclude a prisoner’s section 1983 action challenging a prison disciplinary procedure that, if successful, would not necessarily invalidate a disciplinary action that affects the fact or length of confinement. Consequently, we reverse and remand for further proceedings.
REVERSED and REMANDED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.